|
MINISTERE DE L'ECONOMIE, DE L'EMPLOI

ET DU DEVELOPPEMENT DURABLE

DIRECTION GENERALE DES IMPOTS

PORTANT CONCESSION
DE BAUX EMPHYTEOTIQUES

Entre

La République Gabonaise, représentée par Son Excellence Ali BONGO ONDIMBA,
Président de la République, Chef de l'Etat,

ci-après dénommée le Bailleur, d'une part

Et

OLAM PALM GABON, Société Anonyme ayant son siège social à Libreville, Boite
Postale 13559, représentée par Monsieur Gagan GUPTA, demeurant à Libreville
Boîte Postale 13559, dûment habilité aux fins des présentés en sa qualité de Président
Directeur Général de ladite société.

ci-après dénommée le Preneur, d'autre part,

ETANT PREALABLEMENT EXPOSE QUE :

Le Bailleur et l’actionnaire principal du Preneur ont conclu une série de contrats et
d’actes dont un Accord Définitif contenant divers principes et obligations relatifs à la
création d'une plantation de palmier à huile et d’autres cultures, aïnsi que la
construction d’une usine pour la fabrication d'huile de palme. L'exploitation de ces
plantations a été confiée au Preneur. Les parties conviennent qu’en cas de besoin il
pourra être fait référence à l'Accord Définitif afin de déterminer l'étendue de leurs
obligations si celles-ci ne sont pas détaillées dans le présent acte.

IL EST CONVENU DE CE QUI SUIT :

ARTICLE 1 - Objet :
Le Bailleur consent” par la présente au Preneur qui accepte, deux (2) baux
emphytéotiques sur deux terrains domaniaux ci-après désignés, situés èn zone rurale.

TI 2- i 4 à ins :
Les présents baux portent sur les terrains ruraux énumérés ci-dessous, situés dans la
province de la Ngounié, Département de Tsamba Magotsi :

= Terrain d’une superficie de 31.800 hectares ;

- Terrain d’une superficie de 35.354 hectares.

La configuration et les limites des terrains énumérés à l'alinéa 1 ci-avant sont celles
qui sont mentionnées sur les plans de situation établis par les services du Ministère des
Eaux et Forêts.
ARTICLE 3 - Origine de P été :

Les terrains objet de présents baux appartiennent à l'Etat en tant que biens relevant de
son domaine privé, en vertu des prescriptions de l’articie 2 alinea 2 de le loi N° 14/65
du 8 mai 1963 fixant ia composition du Domaine de l'Etat et les règies qui en
déterminent les modes ae gestion et d’aliénauon.

AR E 4 — it Servitudes :
Les présents baux sont consentis aux clauses et conditions suivantes que Je Prencur
s'oblige à respecter e1 à exécuier :

4) prendre les terrains donnés à bail dans l’état dans lequei ils se trouvent
actuellement sans pouvoir prétendre à aucune indemnité pour bon ou
mauvais état du soi ou du sous-sol ;

b) réaliser une mise en valeur équivalente à US $ 800.000.000 soit environ
400.000.000.000 de Francs CFA, consistant en la création de plantations
agricoies principalement ie palmier à huile :

c) souffrir les servitudes passives ou non apparentes, continues, où
discontinues. s’il en existe, sans recours contre le Baïilleur, notamment
toutes les servitudes de passage, d'implantation ou d'appui, nécessitées par
l'installation de lignes téléphoniques. de transport d'énergie électrique ou
hydraulique, aériennes ou souterraines qui seraient construites pour Causes
d'utilité publique :

d)\ maintenir en bon état les réalisations faites ou qui seront faites sur les
terrains donnés à bail, les améliorer si besoin, et les remettre au Bailleur à
la fin des baux ou à l’époque de leur résiliation, en bon état. Le Preneur ne
sera toutefois pas responsable des destructions survenues par suñe de cas
fortuit ou de force majeure ou de dégradation résultant d'une usure
nonmale :

e) utiliser les réalisations faites en bon père de famille et conformément à leur
destination :

f)_ payer à partir de la dix septième année à compter de la date de signature des
présentes, en sus de la redevance ci-après stipulée. les contributions de toute
nature auxquelles les terrains présentement loués pourront être imposés de
même que les droits et frais des présentes ainsi que ceux qui en seront la
suite et la conséquence.

ARTICLE 5 - Droits du Preneur :
a) les baux emphytéotiques présentement consentis constituent pour le preneur
un droù réel cessible et susceptible d'hypothèque :
bi le Preneur est autorisé à donner à bail au moyen d’un contrat de louage, ou
de céder. dans la limite de la durée de l'emphytéose :

£:

1
c) le Preneur peut entreprendre sur les terrains concédés tous les travaux qu’il
veut dès lors que la réalisation de ces travaux est utile à l'exploitation de
l’activité :

d) le Preneur aura le droit d’ériger et d'entretenir sur les terrains loués toutes
sortes d’équipements/installations et constructions conformément à l'objet
social et aux normes, de sécurité, ériger et entretenir des logements et autres
constructions sur les terres en vue d'assurer l’hébergement des travailleurs ;

e) le Preneur aura le droit de disposer de l’eau se trouvant sur les terrains
obiet des présents baux, et pourra pour ce faire, pomper de Feau par le
creusement de puits et forage ou par la construction de retenues d'eau et de
barrages sur les rivières et ruisseaux arrosant les terres, sous réserve du
respect de la législation et de la réglementation en vigueur :

f) le Preneur aura le droit de contrôler « l'entrée » et de limiter l'accès des
personnes sur les terrains pendant toute la durée des baux ;

g) le Preneur ne peut être astreint vis-à-vis de l'Administration et de ses agents
à des obligations autres que celles expressément prévues et définies par
les dispositions légales et réglementaires.

h) le Preneur a l’obligation d'exploiter ou de faire exploiter les terrains donnés
à bail en conformité avec son objet social et l'Accord Définitif.

Le Bailleur garantit au Preneur une jouissance paisible des terrains objet des présents
baux emphytéotiques.

I Ti do :

Les présents baux emphytéotiques sont consentis moyennant paiement par le Preneur à
partir de la dix septième année à compter de la signature des présentes,, d’une
redevance annuelle forfaitaire de :

- 15.900.000 F CFA, pour le terrain de 31.800 hectares ;

- 17.677.000 F CFA, pour le terrain de 35.354 hectares.
Le Preneur ne pourra s'affranchir du paiement de ces redevances ni se soustraire aux
conditions des baux en.délaissant les terrains loués.
Le montant de ces redevances annuelles fera l’objet d’un réajustement tous les
cinq (5) ans, à raison d’une augmentation de vingt pour cent (20 %) par période
quinquennale à compter de la 17° année à partir de la date de signature des présentes.

a) Durée ét prise d’effet : les présents baux sont consentis pour une durée de

b) Jouissance : la jouissance prendra date par l'occupation effective des lieux.

c) Renouvellement : les présents baux sont renouvelables une fois pour une
durée qui ne peut excéder quarante neuf (49) ans, sur demande exprimée par

Z ;
le Preneur et notifiée au Bailleur au moins un (!) an avant l'expiration du
terme initial, par leure recommandée avec accusé de réception ou par leure
simple notifiée par Huissier.

A l'expiration des présents baux, le Preneur devra laisser et abandonner au
Bailleur les constructions et plantations qu'il aura réalisées sans pouvoir
prétendre pour les unes 1 pour les autres à aucune indemnité.

d) Résiliation : les présents baux pourront être résiliés à ia convenance du
Bailleur à défaut du paiement par le Preneur d’une année de redevance,
apres mise en demeure demeurée sans effet pendant deux (2) mois.

Les présents baux pourront également être résiliés par le Bailleur en cas de
manquement du Preneur 4 l’une de ses obligations souscrites dans le cadre
des présentes, après mise en demeure régulièrement signifiée, demeuréc sans
effe1 pendant un (1) mois.

En cas de résiliation des baux pour quelque cause que ce soit, sont et
demeurent acquis de plein droit au Bailleur sans indemnité aucune pour le
Preneur, toutes les plantations, constructions et immeubles, ainsi que les
améliorations faites par et pour le compte du Preneur.

Toutefois, en cas de procédure d'expropriation pour cause d'utilité publique,
le Preneur pourra prétendre à une indemnité qui sera déterminée
conformément à la réglementation en vigueur.

ARTIC 9 - Enregi: ent :
La présente convention sera présentce à la formalité d'enregistrement à la diligence du
Preneur. sans frais ni taxe.

TI: 10 - Publicité Fonciè
Le Preneur devra requérir dans un délai de trois (3) mois à compter de la date de
signature des présentes, la transcription sur les registres fonciers des baux
emphytéotiques présentement consentis. sans frais ni taxe.

11- ent d rends :
Les présents baux sont régis par les textes en vigueur en République Gabonaise.
Les litiges relatifs à l’interprétation ou à l'application du présent contrat donneront
lieu, en priorité, à la négociation d’un règlement amiable entre les Parties, diligentée à
l'initiative de l’une d’entre elles.
En cas d'échec dûment consiaté de la tentative de négociation amiable à l'expiration
d'un délai d'un (1) mois à compter de l'introduction de la tentative, tous les litiges
survenant au sujet du présent contrat où en rapport avec lui, y compris toute question
relative à son existence, sa validité ou sa résiliation. seront soumis et finalement
résolus par voie d'arbitrage selon ies règles d'arbitrage de la
Chambre de Commerce Intemstionale de Paris par trois (3) arbitres nommes
conformément audit règlement
Dans le cadre de l'arbitrage, chaque partie pourra s’exprimer dans sa propre langue
oralement ou par écrit, mais l’acte de mission et la sentence arbitrale seront rédigés en
français.

ARTICLE 12 — Election de domicile :

Pour l'exécution des présentes et de leurs suites, la République Gabonaise fait
élection de domicile dans les bureaux de la Direction Générale des Impôts à Libreville,
et la société OLAM PALM Gabon S.A en son siège social à Libreville.

ARTICLE 13 — Dispositions finales :
Tous pouvoirs sont conférés au porteur d’un original des présentes pour effectuer les
formalités prévues par les textes en vigueur.

Fait à Libreville, le À 3 NOV. 20f? )

;
”
12

de la A. du Dévelol

Julien NKOGHE BE

£
3

Le Preneur
Pour la Société Olam Palm Gabon S.A.
Le Président Directeur Général

Gagan GUPTA

5
